Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.


Election/Restrictions
Applicant’s election without traverse of elected Group III, claims 22, 23, 25-27 and 29 and newly added claims 38-48, in the reply filed on Feb. 14, 2022 is acknowledged.
Claims 22, 23, 25-27, 29 and 38-48 remain pending in the current application.  All other claims have been cancelled.  
The requirement for the restriction of Groups I-III is still deemed proper and is therefore made FINAL.
Claims 22, 23, 25-27, 29 and 38-48 have been considered on the merits.

Status of the Claims 
	Claims 22, 23, 25-27, 29 and 38-48 are currently pending.
Claims 22, 23, and 25 are amended.
 	Claims 1-21, 24, 28 and 30-37 are cancelled. 
New claims 38-48 have been added.  
	Claims 22, 23, 25-27, 29 and 38-48 have been considered on the merits.

Specification
The abstract of the disclosure is objected to because the abstract exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


The disclosure is objected to because of the following informalities: the use of trademarks.
The use of the term ProteinLynx Global Server™ on pg. 35 para. 4, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required. 

Claim Objections
The disclosure is objected to because of the following informalities: minor grammatical error in claims.  
Claim 22 is objected to because of the following informalities: the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. human leukocyte antigen G (HLA-G) and revolutions per minute (RPM)).  
	Claim 22 is objected to in the recitation of “in which the temperature varied to 36.5°C at Day 1” in lines 7-8, and in the interest of improving claim form, it is suggested that the recited phrase be amended to recite “in which the temperature is  36.5°C at Day 1”.
Claim 22 is objected to in the recitation of “Day5” in lines 9, and in the interest of improving claim form, it is suggested that the recited phrase be amended to recite “Day 5” or a space be placed between the day and number.
Claim 22 is objected to in the recitation of “in which the incubation varied to 10 RPM at 0 hour to 8 hours” in line 12, and in the interest of improving claim form, it is suggested that the recited phrase be amended to recite “in which the vibrating incubation is  10 RPM at 0 hour to 8 hours”.
Claim 22 is objected to in the recitation of “and a condition using a cell culture plate” in lines 14-15, and in the interest of improving claim form, it is suggested that the recited phrase be amended to recite “and  using a cell culture plate”.
Claim 23 is objected to in the recitation of “mesenchymal stem cell is” in line 1, and in the interest of improving claim form, it is suggested that the recited phrase be amended to recite “mesenchymal stem cells are ”.  Claim 22 recites mesenchymal stem cells.  
Claim 26 is objected to in the recitation of “extracellular vesicle is” in line 1, and in the interest of improving claim form, it is suggested that the recited phrase be amended to recite “extracellular vesicles are ”.  Claim 25 recites extracellular vesicles.  
Claim 29 is objected to because of the following informalities: the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. B-cell lymphoma 2 (Bcl-2)).  
In claim 29, the third wherein clause starting with “wherein the protein related to recovering autophagy function is…” is repeated in the fourth wherein clause.  It is suggested that the duplicated wherein clause be deleted from the claim.
Appropriate corrections are appreciated. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 23, 25-27, 29 and 38-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 22, lines 1-2, 3, 17-18 and 19-20, the phrases “mesenchymal stem cells consecutively secreting and expressing HLA-G proteins”, “trophoblast cells consecutively secreting and expressing HLA-G proteins”, renders the claim and its dependents indefinite, since it is unclear how the HLA-G-proteins are being consecutively secreted and expressed since there is only one protein being secreted and expressed.  In other words, there are not multiple proteins which are being secreted and expressed one after another without interruption.  For the purposes of compact prosecution, “consecutively” in the claims will be interpreted to mean “continuously”.  This interpretation is based on the published English abstract of the WIPO application, WO 2019/209068 A1.  
In claim 22, lines 1-2, 3, 17-18 and 19-20, the phrases “mesenchymal stem cells consecutively secreting and expressing HLA-G proteins”, “trophoblast cells consecutively secreting and expressing HLA-G proteins”, renders the claim and its dependents indefinite, since it is unclear how the HLA-G-proteins are being consecutively secreted and expressed since there is only one protein being secreted and expressed.  
In claim 22, lines 22-23, the phrases “preparing a culture medium of the mesenchymal stem cells, comprising obtaining a culture supernatant by the steps of: (3a) inoculating… 3(b) culturing…”, renders the claim and its dependents indefinite, since it is unclear how and when the culture supernatant is obtained since the steps only describe culturing steps and not actually obtaining a supernatant.  
In claim 23, lines 2-3, the phrase “wherein the mesenchymal stem cell is derived from fat, bone marrow, umbilical cord blood amniotic fluid or amniotic membrane in steps (3a) and (3b)” renders the claim and its dependents indefinite, since it is unclear whether this limitation is intended be an additional step in step 3 or whether it is describing the source of the mesenchymal stem cells.  Additionally, it is unclear whether the mesenchymal stem cells of step (3) of claim 22 are intended to be different from the mesenchymal stem cells prepared in step (2) of claim 22. 
In claim 25, lines 2-3, the phrase “wherein the prepared mesenchymal stem cell culture medium contains extracellular vesicles in steps (3a) and (3b)” renders the claim and its dependents indefinite, since these steps do not describe actually preparing a mesenchymal stem cell culture medium or a prepared mesenchymal stem cell culture medium.  Step (3a) recites inoculating mesenchymal stem cells and step (3b) recites culturing the cells in a serum-free medium.  There is no step of obtaining a prepared mesenchymal stem cell culture medium or explanation of how in claim 22. 
Since claim 26 depends from indefinite claims 22 and 25 and does not clarify the above points of confusion, claim 26 must also be rejected under 35 U.S.C. § 112, second paragraph.  
The term "increased total protein content" in claim 27 is a relative term which renders the claim indefinite. The term " increased" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In other words it is unclear what the prepared mesenchymal stem cell culture medium has an increased total protein content compared to. 
In claim 29, line, the phrase “The method of claim 28”, renders the claim and its dependents indefinite, since the claim depends on a canceled claim, and, therefore, is incomplete.
In claim 29, the phrases “the protein related to immune tolerance” in lines 1-2, “the protein related to recovering proteasome function" in line 4, “the protein related to recovering autophagy function” in lines 15 and 20, and “the protein related to maintaining intracellular signaling homeostasis” in line 25 lack sufficient antecedent basis and renders the claim and its dependents indefinite.
In claim 39, the phrase “wherein the extracellular matrix is prepared by the steps of: (a) inoculating fibroblasts at a density of 18,000 cells/cm2 to 22,000 cells/cm2; (b) culturing the fibroblasts in a serum-free medium; and (c) obtaining a fibroblast culture medium after culturing for 114 hours to 126 hours, {00996375}4wherein the serum-free medium contains 15% (v/v) to 25% (v/v) of a human mesenchymal stem cell-derived protein”, renders the claim and its dependents indefinite, since it is unclear how and when the extracellular matrix is obtained and prepared since the steps only describe culturing of fibroblasts and not actually preparing an extracellular matrix.  
In claim 40, the phrase “wherein the human mesenchymal stem cell-derived protein is prepared by the steps of: (a) inoculating human mesenchymal stem cells at a density of 18,000 cells/cm2 to 22,000 cells/cm2; (b) culturing the stem cells in a serum-free medium; and (c) obtaining a stem cell culture medium after culturing for 114 hours to 126 hours”, renders the claim and its dependents indefinite, since it is unclear how and when the human mesenchymal stem cell-derived protein is obtained and prepared since the steps only describe culturing of mesenchymal stem cells and not actually preparing a protein.  
Since claims 41-48 depends from indefinite claim 22 and do not clarify the above points of confusion, claims 41-48 must also be rejected under 35 U.S.C. § 112, second paragraph.  
Appropriate correction is required. 

Allowable Subject Matter
Claim 22 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art references teach methods of generating mesenchymal stem cells which continuously express HLA-G protein as claim 22 is being interpreted to mean.  However, none of the references teach the method as claimed where trophoblasts which continuously express HLA-G protein (as claim 22 is being interpreted to mean) are cultured under the claimed human body-like culture conditions, sub-cultured, then co-cultured with mesenchymal stem cells which continuously express HLA-G protein, followed by sub-culturing of the mesenchymal stem cells prior to preparing the culture medium of the mesenchymal stem cells.  For example, Phan (US 2008/0248005 A1) teaches a method of generating mesenchymal stem cells (UCMCs) isolated from amniotic membrane of umbilical cord (abstract) and generating HLA-G using the UCMCs by proliferating and differentiating the cells in a suitable cultivation medium (0002, 0041 and 0147, claim 88).  Additionally, Parolini (US 2010/0221268 A1) teaches a method of generating mesenchymal stem cells isolated from amniotic membrane of umbilical cord (abstract), however, Parolini identifies a population of cells which express HLA-DR (0003).  

Conclusion
	No claims are allowed.


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632